PER CURIAM: *
Appealing the Judgment in a Criminal Case following a remand for resentencing, Gregory Hicks raises arguments that are foreclosed by United States v. Johnson, 445 F.3d 793, 797-98 (5th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2884, 165 L.Ed.2d 908 (2006), which held that the sentencing guideline range should be determined in the same manner as before United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), even though the sentencing court is not required to sentence within that range, and by United States v. Matthews, 312 F.3d 652, 657 (5th Cir.2002), which held that under the law of the case doctrine, an issue of fact or law decided on appeal may not be reexamined by the appellate court on a subsequent appeal. The Government’s motion for summary affirmance is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.